Citation Nr: 1528458	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  05-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right wrist disability.  

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ankle disability.  

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement service connection for a lumbar spine disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO).  That hearing followed a request associated with claims other than the claims listed above on the title page, but does contain evidence relevant to the left knee claim.  A transcript of the hearing is of record.  

In January 2009, the Board denied the Veteran's appeal as to his left knee claim, among others.  The Veteran appealed that determination to the U.S. Court of Appeals for Veterans Claims (CAVC).  In an April 2011 decision, the CAVC vacated the Board's decision as to the left knee issue and remanded the matter to the Board for further proceedings consistent with the CAVC's decision.  

In VA's brief to the CAVC, the Secretary agreed that the Board's failure to discuss a September 2004 bone scan rendered its reasons and bases inadequate with regard to the left knee issue.  The CAVC noted that the Secretary agreed in full with the Veteran's arguments to the CAVC that remand to the Board of the left knee issue was warranted.  

In September 2009 and again in August 2013, the Board remanded this issue to the agency of original jurisdiction (AOJ) for additional development.  That development completed, the AOJ has properly returned the case to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In August 2013, the Board also remanded the issues of entitlement to an earlier effective date for award of service connection for right ankle arthritis and a higher initial disability rating for that disability.  The directive was to issue a statement of the case in response to the Veteran's June 2013 Notice of Disagreement with those determinations.  The AOJ furnished the Veteran and his representative with a Statement of the Case in July 2014.  Review of the claims file shows that the Veteran did not perfect his appeal of those issues and the AOJ closed the case.  The issues are therefore no longer before the Board.  See 38 U.S.C.A. § 7105(a), (d)(3) (West 2014).  

In March 2015, the Veteran requested service connection for migraine headaches.  The AOJ has not yet issued a rating action with regard to that claim.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for disabilities of the lumbar spine, left ankle, and right wrist, and of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.  


FINDING OF FACT

The Veteran's left knee disability did not have onset and was not caused by his active service; arthritis of the left knee did not manifest within one year of separation from active service.  






CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not all been met.  38 U.S.C.A. §§ 38 C.F.R. §§ 1101, 1112, 1113, 1131, 1137. 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service treatment records document the Veteran's reports of numerous symptoms, including numerous musculoskeletal symptoms, but contain only one report regarding his left knee.  In September 1986, he reported left knee pain of one day duration.  He reported that he tripped while jogging and the pain started almost immediately.  Objective findings were that the joint was not swollen.  Assessment was a bruised muscle and he was placed on a five day profile.  There are no later reports of left knee symptoms.  In March 1987 he reported pain of his right ankle and foot which he reported he injured while playing basketball that morning.  

A September 1987 report of medical history, one month prior to his discharge from service, is of record.  In that document, the Veteran affirmatively endorsed, from a list of preprinted items, that he had suffered from a number of medical conditions.  These included a head injury, broken bones, recurrent back pain, bone, joint or other deformity, and foot trouble.  He entered a negative response for whether he had ever had trick or locked knee.  On the reverse side of the form he included handwritten entries for a head injury, a broken cuboid bone, a blood clot, heart problems, and back therapy.  In a section for summary and elaboration by a physician there is reference to all of the above but no mention of any left knee problems.  

If the Veteran had any continuing symptoms of his left knee after the September 1986 injury, it is very likely that he would have reported for further treatment.  This is because the service treatment records show that he continued to report for treatment for other conditions.  Indeed, if his knee still hurt by March 1987 one would expect at least mention of it since he reported another musculoskeletal injury at that time.  It is also highly unlikely that he would not mention his left knee in the September 1987 report of medical history because he mentioned numerous other conditions.  Although the preprinted items on the history form included trick or locked knee, which is not the same as a painful knee, he would have at least been reminded of his knees when checking the "NO" box for this item.  Yet, he made no mention of the left knee on the back of the form.  The service treatment records are evidence against a finding that his left knee symptoms were chronic.  In fact, the records tend to show that they resolved during service.  

The first post-service mention of the Veteran's left knee in clinical records is from 2004.  There are numerous notes of treatment of the Veteran by Dr. "K.N."  Dr. K.N. ordered a bone scan with regard to a history of stress fracture of the right navicular bone.  A whole body bone scan was conducted in September 2004.  Findings included that there were small foci of mild increased activity overlying the lateral joint space compartment of both knees, likely the basis for mild degenerative changes.  

August 2005 notes from this practitioner document that the Veteran reported symptoms involving his right knee.  He also reported that he had been experiencing pain in both of his knees although more pronounced in the right.  He reported that the pain had been present for one and one-half months with no injury recalled.  X-rays were obtained of both knees and both knees were examined.  X-rays showed lateral tilting of the patellae but were otherwise unremarkable for any acute bony deformity or arthritic changes. 

Records obtained from the Social Security Administration (SSA) document that in May 2005 the Veteran reported that his medical conditions were cervical pain, degenerative disc disease of C 6-7, and shoulder rotator cuff damage.  Although he later asserted during September 2007 C&P examination that he was not working because of arthritis of the neck, knees, ankles, and shoulders, the SSA records tend to show that as of May 2005, the Veteran did not have a left knee disability affecting his ability to work.  Thus, if he was not working in 2007 because of knee symptoms, it is reasonable to find, and the Board does so, that he did not have left knee symptoms as of May 2005.  

It is noted that the Veteran reported other musculoskeletal symptoms in the context of VA treatment prior to when he first reported left knee symptoms to VA.  These include pain of his neck, and in November 2005, right knee pain.  An early December 2005 prosthetics consultation document reflects that the Veteran was fitted for a right knee brace.  Later December 2005 VA orthopedic consultation notes document that the Veteran complained of knee pain, and although a hole punch in the document was made which the Veteran complained made it unreadable, the impression was normal right knee examination and bone infarction of the distal right femur.  There is no mention of the left knee.  It is reasonable to find that his complaint involved only the right knee because that is the only knee referred to in the notes.  Notes from later that month document that the Veteran was referred to orthopedics because of right knee pain.  There is no mention of his left knee.  Also that month, he reported that all of his joints hurt.  There was no swelling of the joints or erythema and the comment was that he had diffuse joint pain.  

He continued to report his right knee symptoms and in January 2006 reported that it had been bothering him since service.  The reports through 2006 continue to be for his right knee.  However in September and October 2006 he reported that he had swelling of both knees and bilateral knee pain, greater on the right.  His reports to VA of symptoms are not consistent with left knee symptoms present since service.  If he had symptoms of his left knee present since service, it is reasonable to expect that he would have reported them earlier in the context of being treated by VA.  

VA treatment records from May 2013 reflect ongoing left knee pain attributed to degenerative arthritis.

VA afforded the Veteran a C&P examination of his left knee in March 2013, but the examiner who examined him did not have access to the claims file at the time of the examination.  The examiner noted that the Veteran was seen in August 2011 in the VA orthopedic clinic for left knee pain.  His knee was slightly swollen.  The examiner stated that he had reviewed a February 2012 nuclear medicine bone scan and June 2011 routine x-rays of the left knee.  The examiner explained what the imaging studies showed.  

The Veteran reported to the examiner that he had suffered pain on and off again ever since his military service and noted that he injured his left knee during service but could not remember the circumstances.  The examiner provided a diagnosis of arthralgia of the left knee with no underlying pathology found.  He stated that he could not offer a nexus opinion because he had not been provided with the Veteran's claims file.  

In April 2013, the examiner was provided with the claims file and he offered a nexus opinion.  He noted the September 1986 in-service report of knee pain and then noted that the Veteran did not voice a complaint at VA's orthopedic clinic until August 2011.  The examiner noted that the Board's Remand order stated that there was a complaint of left knee pain in September 2006 and 2007.  He noted the September 2004 bone scan and the treatment of the Veteran by Dr. K.N.  The examiner concluded, after noting this evidence, that it was unlikely that the Veteran's left knee condition had any relationship to his active service.  

Finding that the March-April 2013 examiner had an inaccurate understanding of the Veteran's left knee medical history, the Board remanded the matter in August 2013 for it to be returned to the examiner for an adequate opinion. 

The examiner who had previously examined the Veteran provided another opinion in April 2014.  He indicated that he had reviewed the claims file.  He referenced, and commented on, various private and VA treatment records and noted contradictions in the Veteran's reports of when he began experiencing knee pain.  The physician noted in particular the September 2004 bone scan.  

The examiner discussed x-ray and MRI results from November 2013 and the Veteran's reports and concluded that the most compatible clinical picture was retropatellar pain syndrome.  The examiner stated that the exact duration of the retropatellar pain syndrome was unclear but in the face of two earlier bone scans that were negative in the patella, it is not at all likely that the patella condition began in the military.  The examiner also explained that the November 2013 MRI supports his opinion that the changes seen in an earlier bone scan were the result of intramedullary focal lesion with a differential diagnosis of either bone infarct or ossification of a chrondral lesion and that the latter condition was in no way related to the Veteran's military service  

The examiner summarized with a diagnosis of left knee arthralgia with retropatellar pain syndrome and commented that the evidence suggests that the retropatellar pain syndrome is a more recent condition noted on MRI in 2013 but absent for any evidence of bone activity in the patella in 2004 and 2012.  

The Board finds this opinion to be highly probative evidence against the Veteran's claim.  It is clear that the examiner conducted an in depth study of the Veteran's left knee history.  His opinion is based on diagnostic tests over a significant period of time and is consistent with the other evidence of record.  That evidence shows that the Veteran had one report of left knee pain in 1986, did not list any knee symptoms in an examination report of medical history a year later, although he listed numerous other conditions, and did not report any left knee symptoms for many years after service even though he reported other symptoms.  His initial report of any knee pain was many years after service and it was initially a report of pain of one and one-half months.  His reports of symptoms going back to service are inconsistent with that report and tend to show that the Veteran is not a reliable historian.  His reports of symptoms going back to service is afforded very little weight to the extent that it could be interpreted as symptoms present since that time because such a report is inconsistent with his other reports, including the 2005 DRO testimony, and the history of his complaints post service, and absence of complaints at separation from service.  

To the extent that the Veteran otherwise (other than through symptoms unrelenting since service) opines that his current left knee disability is related to service, his opinion must be analyzed as that of a layperson.  This is because he has not asserted, and there is no evidence to show, that he has any expertise in medical matters.  

As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), the degree to which such opinions are competent evidence depends on the question at issue and the particular facts of the case. 

Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is considered to be competent to be able to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the CAVC has explained that non-expert witnesses are considered to be competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.  

Whether the Veteran's current left knee disability is related to service is not a question that can be answered by mere observation of the five senses.  Nor, under the facts of this case, is it a simple question.  This is particularly so given the imaging test results discussed by the physician who examined him in 2013 and offered an adequate opinion in 2014.  The Veteran's opinion that his left knee disability is related to service, other than through symptoms - which the Board has already discussed - is not competent evidence.  

As stated above, the Board affords very little weight to the Veteran's reports of symptoms of his left knee as having been present since service.  The Board finds that the most probative evidence of record, including the 2014 medical opinion, tends to indicate that his current left knee disability had onset many years after service and is unrelated to his active service.  Even if one were to accept that he has some arthritis of the left knee, there is no evidence of it manifesting during service or within a relevant presumptive period.  For these reasons, the Board concludes that the preponderance of evidence is against granting service connection for a left knee disability.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  


Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2005 and September 2013.  The August 2005 letter provided adequate notice as to all but the downstream elements of assignment of an effective date and disability rating, if service connection were granted.  As the Board is denying this appeal, the delay in notice as to these elements is harmless error because no disability rating or effective date will be assigned with regard to the left knee disability.    

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  Also of record are various reports regarding the Veteran's Office of Personnel Management retirement from Federal civilian service; those records do not provide evidence favorable to the claim on appeal decided in this decision.  

VA provided an adequate examination of the Veteran as demonstrated in the examination report of March 2013 and the addendum opinion of June 2014.  

Now the Board clarifies that there is no outstanding due process deficiency with regard to any hearing requests in this case.  In December 2006, VA received a statement from the Veteran in which he requested a DRO hearing.  A February 2007 Informal Conference Report addressed the subject of a DRO hearing and the agreed upon action was to contact the Veteran to determine to what his hearing request was related.  Also associated with the claims file is a September 2008 Informal Conference Report initialed by the Veteran's representative.  This indicates that a Supplemental Statement of the Case had been issued on eight issues and a new VA Form 646 would be submitted.  A December 2007 VA Form 646, Statement of Accredited Representative in Appealed Case, includes the statement from the Veteran's representative that the Veteran did not want a local hearing  and wanted his case forwarded to the Board for consideration.  From these facts, the Board concludes that there are no due process defects as to any hearing requests.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Entitlement to service connection for a left knee disability is denied.  


REMAND

In an April 2014 rating decision, the AOJ denied TDIU and denied service connection for degenerative disc disease of the lumbar spine and for a left ankle disability.  In a September 2014 rating decision, the AOJ denied TDIU.  In a November 2014 rating decision, the AOJ denied service connection for a right wrist disability.  The AOJ determined that the lumbar spine and left ankle disabilities could not be reopened because new and material evidence had not been submitted.  

In January 2015, the Veteran filed a Notice of Disagreement with the denials of TDIU and service connection for left ankle, right wrist, and lumbar spine disabilities.  Where the claimant files a timely notice of disagreement with a decision of the AOJ, and such agency does not resolve the disagreement, it shall furnish the claimant with a statement of the case.  38 U.S.C.A. § 7105(d)(1) (West 2014); 38 C.F.R. §§ 19.29, 19.30 (2014).  Review of the record fails to that the disagreements have been resolved or that VA has furnished the Veteran with a statement of the case as to the determinations that he has disagreed with.  Therefore, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative a statement of the case in response to his January 2015 Notice of Disagreement with the denials of TDIU and service connection for lumbar spine, right wrist, and left ankle disabilities.  Return the issues to the Board only to the extent that appeals to the Board are perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


